DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Malcolm McGowan (Reg. # 39,300) on 08/22/2022.

The application has been amended as follows: 

In the claims:

1. (Currently amended) A system for collecting exhaled particles, said system comprising: 
a) a reservoir having a first opening and a second opening; 
b) a two-way mouthpiece and a one-way valve configured to open to permit the user to inhale through said mouthpiece via said one-way valve and to close thereafter, thereby preventing outside air from entering the system when the user exhales through said mouthpiece[[,]]; 
c) an inertial impactor having an inlet and an outlet, said impactor being arranged to pass a gas stream comprising particles between said inlet and said outlet, said inlet of said inertial impactor being connected to said first opening of said reservoir, and said outlet of said inertial impactor being connected to said second opening of said reservoir[[,]]; 
d) a pump having an inlet and an outlet, said pump being arranged to maintain a constant gas stream flow through said impactor[[,]]; 
e) a first valve disposed between said mouthpiece and said inertial impactor[[,]]; and
f) a further valve disposed between said first valve and said inertial impactor and configured to allow exhaled air to enter said impactor and/or said reservoir, or to be let out of the system, 
wherein 
said first opening of said reservoir is connected to said mouthpiece via said first valve and said further valve, 
said pump is located downstream of said impactor, 
said second opening of said reservoir is connected to said outlet of said pump, and 
the system is configured to collect exhaled particles in the exhaled air without permitting outside air to be added to the reservoir.

9. (Currently amended) The system according to claim 1, wherein said further valve is arranged to be operated manually or is a one-way valve.  

10. (Currently amended) The system according to claim 1, further comprising a line for gas including a particle filter and [[a]] another one-way valve.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
 
Response to Amendment
This Office Action is responsive to the amendment filed 05/16/2022 (“Amendment”). Claims 1-6 and 8-15 are currently under consideration. The Office acknowledges the amendments to claims 1 and 9, as well as the cancellation of claim 7. Further amendments have been made as shown above. 
The objection(s) to the drawings, specification, and/or claims, and the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced herein has/have been withdrawn in view of the corresponding amendments.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest a system for collecting exhaled particles, the system comprising a reservoir as claimed, connected to a pump and an inertial impactor as claimed, working together with the valves and two-way mouthpiece to collect exhaled particles in exhaled air without permitting outside air to be added to the reservoir, in combination with all other recited limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday, 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791